Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dadly Tilus, a native and citizen of Haiti, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider its prior order, which denied Tilus’ motion to remand his case to the immigration judge. We have reviewed the record and the Board’s order, and find that the Board did not abuse its discretion in denying the motion to reconsider. See 8 C.F.R. *383§ 1003.2(a) (2008); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Tilus (B.I.A. July 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.